Citation Nr: 1635634	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-02 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from March 1993 to March 1996 and August 2004 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this issue in October 2013 pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary for proper development of the issue.  The Board inferred a claim for TDIU pertaining to an increased ratings claim in the October 2013 decision.  The issue of TDIU was remanded to provide the Veteran proper notice to prove a claim for TDIU and to allow the Veteran to submit additional evidence pertaining to her employability.  The Board also directed the RO to schedule the Veteran for a VA examination to determine whether the Veteran was able to secure and maintain substantial gainful employment despite her service-connected right foot disabilities.  

In February 2014 the RO provided the Veteran notice of what was needed to substantiate a claim for entitlement to TDIU and provided the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability.  However the Veteran did not complete the form or provide additional evidence pertaining to her employability.  Following this, the RO did not schedule the Veteran for a VA examination, and the case returned to the Board for adjudication.  A Board remand imposes upon VA's Secretary a duty to ensure compliance with the terms of the remand.  When the AOJ fails to comply, the Board must return the claims file for completion of the previously requested action.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, remand is necessary to obtain a VA examination on the Veteran's employability, as requested in the October 2013 remand order.

Additionally, the Veteran receives continuous treatment through VA, and the Board finds that the RO should obtain and associate with the file updated VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from October 2015 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran should be so notified in writing.  

2.  Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and provide an appropriate amount of time for response.

3.  After any development has been completed, schedule the Veteran for a VA examination and forward the claims file to the VA examiner.  All necessary tests and procedures should be conducted.  The VA examiner should provide an opinion answering the following question: Is the Veteran able to secure and maintain substantial gainful employment despite her service-connected disabilities?  Please explain why or why not.

The VA examiner should provide a rationale for all opinions expressed, including how any service-connected disability limits the Veteran's ability to work.  Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  If the VA examiner cannot respond without resorting to speculation, he or she should explain why or why not.  

4.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




